COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER AND NOTICE OF INTENT TO DISMISS FOR WANT OF PROSECUTION

Appellate case name:        Vivian Robbins v. Susan Solis

Appellate case number:      01-17-00839-CV

Trial court case number:    2001-37897

Trial court:                309th District Court of Harris County

        This Court’s March 20, 2018 Order had directed the district clerk to file an
indigent clerk’s record regarding pro se appellant Vivian Robbins’s “Statement of
Inability to Afford Payment of Court or an Appeal Bond” (“Statement”). On April 9,
2018, the hearing on the inability to pay costs was filed. On May 7, 2018, the district
clerk filed a second supplemental clerk’s record containing, among other documents, the
trial court’s April 20, 2018 “Order Sustaining Contest to Statement of Inability to Afford
Payment of Court Costs and Findings of the Court.” This order made detailed findings,
after the trial court held an evidentiary hearing on April 6, 2018, that overruled
appellant’s indigence claim in an order that complies with Texas Rule of Civil Procedure
145, sustaining the court reporter’s contest to appellant’s Statement. See TEX. R. APP. P.
20.1(b)(1); TEX. R. CIV. P. 145(f)(3), (5), (6).
        A party claiming indigence for appellate costs may seek review of a trial court’s
order sustaining a contest to its Statement by filing a motion challenging the order, within
ten days of that order, in the appellate court. See TEX. R. CIV. P. 145(g)(1), (2). Here,
because appellant failed to timely file such a motion, the Clerk of this Court is directed to
mark appellant not indigent for purposes of appellate costs. See id. 20.1(j)(2).
        Accordingly, because appellant has not established indigence, it is ORDERED
that appellant pay the filing fee to the Clerk of this Court and pay, or arrange to pay, the
fee to the district clerk for the clerk’s record and the fee to the court reporter for the
reporter’s record, and file evidence with the Clerk of this Court of those payment
arrangements within 30 days of the date of this order, or this appeal may be dismissed
without further notice. See TEX. R. APP. P. 5, 37.3(b), (c), 42.3(b), (c).
        It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                                                Acting for the Court
Date: May 15, 2018